OlaRK, C. J.,
concurring: In a case like this, no express agreement, either oral or written, is required to sustain a claim for a pass under the railroad track through an embankment. If a railroad splits a farm open, whether it acquires its right of way by condemnation or by conveyance, the owner has a reservation, without express words, from necessity and by implication of law. Such passways are necessary to preserve the proper use and enjoyment of the land. The law presumes that a vendor did not intend to convey a portion of his land in such a way as to deprive himself of full use of the remainder. 23 A. and E., 14. In this case the vendor sold a strip of land, 1,440 feet long for $103, splitting the farm open. It is inconceivable that he did not retain a private way under the railroad where there was a fill which isolated the two sides of the farm, unless he understood that he would have the right to an underpass. Though no writing was taken, signed by the defendant, it could not have been contemplated that the defendant could compel the vendor to go miles around to reach the land on the other side of the railroad.
As there was already a farm road there by which the landowner could pass from one side of the farm to the other, when the fill was thrown up the right remained to have a gap left for the continuance of this f-ann way, without any written agreement, and in fact it was so left for years until this attempt to close it up. Indeed, Revisal, 2601, expressly provides that any railroad crossing a plantation road “shall make and, keep in constant repair crossings” for any plantation road and other roads. This applies as much to underpasses where there is a fill, and to bridges overhead where there is a cut, as to a grade crossing. The statute is provided to prevent inconven*659ience to adjacent landowners in tbe use of tbeir farm roads in tbe same way that tbe railroads are required to maintain crossings for public roads, highways, and farm roads. Revisal, 2566 (5), 2568, 2569.
Indeed, tbe policy of tbe law is not to abolish underpasses, but to favor them, or overhead bridges where there is a cut, and to abolish grade crossings. To this end the Corporation Commission is authorized to require, when they think proper, the lowering or raising of any track or highway. Revisal, 1097 (10). The whole subject of the duty of railroad companies to so construct their roads as not to interfere with the use of any public road or private way is fully discussed, with citation of authorities, in R. R. v. Goldsboro, 155 N. C., 360, 361. Besides this, Elliott Railroads, sec. 1138, says: “The rule, however, is that a deed to a railroad company does not constitute a waiver of a right of way to a private crossing, and the owner whose land has been severed into parcels may claim and enforce the right to a crossing, notwithstanding his unconditional instrument of conveyance.”
“Where an agreement by the vendee to give a vendor a pass-way over other land forms a part of the consideration for the sale and conveyance of land, and the vendee is placed in- possession of the land, and the vendor is placed in the use of the passway, the former will not be allowed to prevent the latter from using the passway upon the ground that the contract therefor was within the statute of frauds, as a court of equity will not allow the vendee to hold the land and refuse to pay for it.” Champion v. Monday, 85 Kentucky, 32.
In R. R. v. Commissioners, 162 Mass., 81, where the vendor had conveyed a strip of land through his farm, without any reservation, to the railroad company, the Court held: “The law that if one conveys a part of his land in such form as to deprive himself of access to the remainder of it unless he goes across the land sold, he has a way, of necessity, over the portion granted, applies to conveyances to a railroad company by a warranty deed which says nothing about a right of way across the land conveyed. . . . And the fact that the railroad pro*660vided and maintained a farm crossing for bim for many years indicates that a clause releasing- damages was not understood to apply to bis right of way.”
It seems clear, therefore, that aside from the evidence tending to show an express agreement, the plaintiff had an implied right to retain the passway so that the communication between two sides of his farm should not be interrupted by the fill. That an interval under such fill was not impractical is shown by the fact that for many years the underpass continued. Further, it is in accordance with the policy of our law, as declared by repeated statutory enactments cited above, that the construction of a railroad shall not interfere with the use of highways, cartways, private ways, or other methods of communication. Not only existing roads and highways are not to be interfered with by fills or cuts, but even when the railroad track crosses a local road or highway or a farm way on a grade, the Corporation Commissioners have ample authority to require the railroad track to be raised or lowered so as to abolish grade crossings. Revisal, 1097 (10).
The Revisal, 3153, makes it an indictable offense for any railroad to “fail to make and keep in constant repair crossings to any plantation road thereupon. The whole subject of the duty of railroads in regard to these plantation roads which are crossed by their track is fully discussed in Goforth v. R. R., 144 N. C., 571, and we need not repeat what is there said.